Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 9, 2022

                                       No. 04-22-00258-CR

                          EX PARTE Luis Miguel RAMIREZ PEREZ,

                          From the County Court, Kinney County, Texas
                                    Trial Court No. 10366CR
                           Honorable Roland Andrade, Judge Presiding


                                          ORDER
        In this habeas corpus appeal, the State filed a motion for extension of time to file its brief
until August 5, 2022. On August 5, 2022, the State filed its brief. On August 8, 2022, the State
filed an amended brief. The State’s brief is accepted as timely.




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of August, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court